 TEXAS ELECTRIC BUS LINES67.TEXAS ELECTRIC Bus LINESandBROTHERHOOD OF RAILROAD TRAINMEN,PETITIONER.Case No. 16-RC. 955. July 8,1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelationsAct, a hearing was held before Leonard Leventhal, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer asserts, first, that it is subject to the RailwayLabor Act, which would preclude its being subject to the jurisdictionof the Board.The Employer asserts, alternatively, that it is notengaged in interstate commerce or, if it is so engaged, its operationsare not such that the Board's assertion of jurisdiction would effectuatethe purposes of the Act.The Employer is a Texas corporation incorporated in 1949. It isengaged solely in operation of a motor vehicle bus line between Wacoand Dallas, Texas, a distance of approximately 95 miles.There arestops at various intermediate points, only two of which-those atWaxahachie and Italy--are within towns or cities.All the stock ofthe Employer is owned by Waco Transit Company, also a Texascorporation, which acquired it in 1949 by purchase from the TexasElectricRailway Company.2The Employer's gross revenue in 1951 was approximately $264,000.It customarily buys all its supplies within the State of Texas;, exceptfor occasionalpurchases of replacement parts from the Ohio manu-,We find no prejudicial error in the hearing officer's rejection of the Employer's profferof evidence purporting to show that Emory Harris, who signed and filed the petition, waswithout authority to represent the Petitioner, because his commission to represent thePetitioner Is organizing the employees of the Employer was limited to 10 days and hadexpired before the filing of the petitionWe are satisfied that Harris, who appeared forthe Petitioner at the hearing, Is such an authorized representative.We likewise find nomerit in the Employer's motion to dismiss the petition on the ground that Harris waswithout authority to represent the Petitioner.The motion Is denied.A further motion to dismiss on the ground of surprise was referred to theBoard and Isdenied, for reasons discussed in paragraph 4, below, in connection with the appropriate unit.The Waco Transit Company also owns and operates a transportation system in the cityofWaco, which It purchased in 1946 from the Texas Electric Railway Company. TheEmployer's president is vice president of Waco Transit Company.' The gasoline and oil used by the Employer originates at the Texas refineries of GulfOil Corporation.In 1951 the Employer bought approximately $5,000 worth directly fromGulf and an unspecified amount from Waco Transit which the latter had purchased fromGulf.In 1951 the Employer spent approximately $6,000 for tires obtained from the Good-year Rubber Company at Fort Worth.100 NLRB No. 3.227860-53-vol. 100-6 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDfacturer of the busses it uses.4The Employer was unable to estimatethe amount of these - out-of-State purchases, if any, in 1951, butstated that such purchases never amounted to more than a negligiblepercentage of total expenditures.The Employer operates under a certificate from the Interstate Com-merce Commission, as well as a permit from the Railroad Commissionof the State of Texas. It has its own terminal at Waco, but atDallas it leases space in a terminal owned by the Terminal BusAssociation, an organization having several interstate bus companiesamong its members.Through arrangements with other bus lines, theEmployer sells tickets to any out-of-State point to which a passengerdesires transportation.5The Employer estimates its revenue fromsuch sales in 1951 at about $7,000.The Board does not have jurisdiction over an employer subject tothe Railway Labor Act."However the record does not sustain theEmployer's contention that it is subject to that Act. In support ofthis contention the Employer relies solely on the fact that in 1938the District Court for the Northern District of Texas held that theTexas Electric Railway Company was so subject and its decision wasaffirmed in 1940 by the Supreme Court of the United States.7At thetime of that decision the Texas Electric Railway Company owi edand operated an interurban electric railway line between Dallas andWaco, the route now serviced by the Employer's motor busses, andsimilar lines between Dallas and two other towns in Texas, Corsicana,and Denison."The court's decision that Texas Electric Railwaywas subject to the Railway Labor Act was based entirely on certainfacts as to the carriage of freight over these interurban lines in regu-lar freight cars drawn by Texas Electric Railway's locomotives orby its work cars, and the interchange of such freight cars with steamrailroads 9 for transportation to or from points on their- lines.Onthe basis of such facts, the court concluded that the Texas ElectricRailway was operating as a "part of a general steam-railroad systemof transportation," thus making its operations subject to the RailwayLabor Act and removing them from that Act's exemption of inter-4 The Employer has not bought any busses since its initial purchase of busses in 1949.from an undisclosed source.,All ticket sales made at Dallas for lines using the Association facilities,whether mem-ber lines or tenants,are handled by employees of United Bus Terminal of Dallas, Inc.,,the company through which the Association operates the terminal.Rentals of the Dallasfacilities are based on fixed percentages of ticket sales.e See definitions of "employer"and "employee,"Section 2(2) and(3) of the NationalLabor Relations Act.7 Texas Electric By. Co.v.Eastus,25 Fed. Supp.825, affirmed 308 U.S. 512; rehearingdenied 308 U. S. 637.8Texas Electric Railway at that time also owned and operated street lines wholly withinthe towns of Waco(this system,as noted above was sold in 1946 to Waco Transit),Corsi-cana, Waxahachie,Denison,and Sherman,Texas.8In 1937 the Texas Electric Railway interchanged with steam railroads 931 cars permonth, 638 of which were intrastate and 293 of which were interstate. TEXAS ELECTRIC BUS LINES69"urban electric railways.10The record in this proceeding establishesthat the Employer's present operations have none of the characteris-tics upon which the court's decision as to its predecessor was predi-cated, but that it is a motor bus line subject to the regulation of theInterstate Commerce Commission."Accordingly Section 2 (2) and(3) of the National Labor Relations Act does not remove the Em-ployer from the jurisdiction of the Board.Upon the foregoing facts, and in accordance with theBoard's an-nounced policy of asserting jurisdiction over publicutilities andtransit systems whose operationsare morethande minimis,we findthat the Employer's operations affect commerce within themeaningof the Act, and that it will effectuate the policies of the Actto assertjurisdiction in this case.124. In its first amended petition the Petitioner sought a unit com-prising all bus drivers, agents, and mechanics.At the hearing, overthe Employer's objection, Petitioner was permitted to amend this,petition by limiting the unit to bus drivers.The Employer thenmoved to dismiss the amended petition on grounds of surprise.Asthe Employer had full opportunity to litigate at the hearingall issuesraised by the amendment, the motion is denied.13The Employer contends that the most appropriate unit would com-prise all its employees, including the 20 employees classified as busdrivers, 2 driver-mechanics, 2 mechanics, 1 mechanic bus-cleaner, 1.bus-cleaner, 1 bus-cleaner porter, 2 office and clerical employees, 1ticket agent and 1 assistant ticket agent. It apparently would alsoregard as appropriate a unit limited to hourly paidemployees, i. e.,all employees except the office and clerical workers, the ticket agent,and the assistant ticket agent. It further contends that to be appro-priate, any unit which includes drivers must also include mechanicsbecause2 of the drivers also perform mechanics' duties.The Board has heretofore found that a unit limited to bus driversmay be appropriate,14 and no facts appear in this case to justify adifferent conclusion.The employees classified as drivermechanicsdo mechanics' work only when the regular mechanics are off duty orotherwise absent.As their principal function is identical with thatof the other drivers, we shall include them in the unit.15As the regularmechanicsdo no driving we find no merit in the Employer's conten-tion that they should be included in the unit.1° 45 USCA Section 151.1149 USCA Section 301et seq12W.C.King d/b/a Local Transit Lines,91 NLRB 623;Columbus Celina Coach Lines,etat.,97 NLRB 777.33Ecko Products Company,72 NLRB 1058.14Gate City Transit Lines, Inc,81 NLRB 79.11The Ocala Star Banner,97NLRB 384. 70DECISIONS OF NATIONAL LABOR RELATIONS BOARLThe Petitioner would exclude two part-time drivers who work 7 or8 hours a day for other employers and 2 or 3 hours daily for theEmployer.As they are regular part-time employees we shall, inaccordance with our usual practice, include them in the unit 16We find that the following employees of the Employer constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.All bus drivers, including part-time drivers and driver mechanics,but excluding all other employees and all supervisors as defined inthe Act.[Text of Direction of Election omitted from publication in thisvolume.]19Evening News Publishing Company,93NLRB 1355.STERCHI BROS. STORES, INC.andCHAUFFEURS AND SALES DRIVERS,LOCAL UNIONNo.402,INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMERICA, A. F. OFL.,PETITIONER.Case No. IO-RC-1824. July 8, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Paul L. Harper, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Styles and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act?2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.'The Employer'smotion to dismiss the petition for lack of jurisdiction was referred bythe hearing officer tothe Board.The Employer is a multistate enterprise,operating retailstores in Georgia,Alabama, Florida,North Carolina,and Kentucky.Itwas stipulatedthat during 1950 and 1951out-of-State purchases for the Alabama stores approximated$178,500 in value.We find,therefore,that the Employer is engaged in commerce andthat it will effectuatethe policies of the Act to assert jurisdiction in this case,TheBordenCo., 89 NLRB 227.100 NLRB No. 15.